ICJ_095_LegalityThreatUseNuclearWeapons_UNGA_NA_1996-07-08_ADV_01_NA_08_FR.txt. 305

OPINION INDIVIDUELLE DE M. FLEISCHHAUER
[Traduction]

Pai voté pour toutes les conclusions de la Cour énoncées au para-
graphe 105 de l’avis consultatif bien qu’elles n’apportent pas une réponse
complète et tranchée à la question posée à la Cour par l’Assemblée géné-
rale. Incomplètes et vagues comme elles le sont, les conclusions de la
Cour — et spécialement le paragraphe 2 E qui est le passage critique —
reflètent le terrible dilemme auquel sont confrontées les personnes et les
institutions qui ont à traiter de la question de la licéité ou de l’illicéité de
la menace ou de l’emploi d’armes nucléaires en droit international. A
l'heure actuelle, le droit international est toujours aux prises avec, et n’a
pas encore surmonté, la dichotomie qui existe entre, d’une part, le droit
international applicable dans les conflits armés, en particulier les règles et
principes du droit humanitaire avec lesquels lutilisation des armes
nucléaires n’apparaît guère conciliable — comme la Cour le dit au para-
graphe 95 de son avis — et, d’autre part, le droit naturel de légitime
défense que chaque Etat possède dans le cadre de l'égalité souveraine des
Etats. Il serait gravement porté atteinte à ce droit fondamental si, s’agis-
sant d’un Etat victime d’une attaque menée avec des armes nucléaires,
chimiques et biologiques ou de toute autre manière constituant une
menace mortelle pour sa survie, les armes nucléaires étaient totalement
exclues comme moyen légal ultime dans l’exercice d’une légitime défense
individuelle ou collective.

1. Exposant maintenant mes vues de façon plus détaillée, je voudrais
tout d’abord indiquer qu’à mon sens la Cour a raison de considérer que
les règles et les principes humanitaires s’appliquent aux armes nucléaires
(par. 86) et de conclure ainsi:

«La menace ou l'emploi d’armes nucléaires devrait aussi être com-
patible avec les exigences du droit international applicable dans les
conflits armés, spécialement celles des principes et règles du droit
international humanitaire...» (Paragraphe 2 D du dispositif.)

S’il en est ainsi, c’est en raison du caractère intrinsèquement humanitaire
de ces règles et principes et en dépit du fait qu’elles ont été pour l'essentiel
élaborées bien avant l’invention des armes nucléaires. Cette conclusion
reste vraie bien que les Conférences de Genève qui se sont tenues après
lapparition des armes nucléaires sur la scène internationale et qui ont
adopté les quatre conventions de Genève du 12 août 1949 relatives à la
protection des victimes de la guerre ainsi que le protocole additionnel I à
ces conventions du 8 juin 1977 n’aient fait aucune mention spécifique des
armes nucléaires. Il en va de même pour les autres principes du droit

83
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. IND. FLEISCHHAUER) 306

applicable dans les conflits armés comme le principe de neutralité qui est
né lui aussi bien avant l’apparition des armes nucléaires.

2. Les régles et principes du droit humanitaire applicable dans les
conflits armés traduisent, comme le dit la Cour (par. 95), le «principe pri-
mordial d’humanité» qui est à la base du droit international et que
celui-ci est appelé à soutenir et à défendre. Les règles et principes huma-
nitaires rappellent aux Etats que, quel que soit l’armement employé, et
bien que les pertes civiles soient malheureusement inévitables en période
de guerre, les civils ne peuvent jamais faire l’objet d’une attaque. En ce
qui concerne les combattants, on ne doit pas utiliser d’armes causant des
maux superflus. De méme le respect de la neutralité des Etats ne partici-
pant pas à un conflit armé est un élément clé des relations harmonieuses
entre les Etats. L’arme nucléaire est, à bien des égards, la négation des
considérations humanitaires qui inspirent le droit applicable dans les
conflits armés et le principe de neutralité. L’arme nucléaire ne peut faire
la distinction entre objectifs civils et objectifs militaires. Elle cause
dimmenses souffrances. Les rayonnements qu’elle émet ne peuvent pas
respecter l’intégrité territoriale d’un Etat neutre.

J’approuve donc la conclusion de la Cour figurant au premier alinéa
du paragraphe 2 E du dispositif, à savoir que:

«la menace ou l’emploi d'armes nucléaires serait généralement
contraire aux règles du droit international applicable dans les conflits
armés, et spécialement aux principes et règles du droit humanitaire».

3. La Cour a raison de considérer que la réponse à la question que
l’Assemblée générale lui a posée ne consiste pas simplement à dire que la
menace ou l’emploi d’armes nucléaires serait contraire aux règles du droit
international applicable dans les conflits armés, et spécialement aux prin-
cipes et règles du droit humanitaire. En utilisant le mot «généralement»
au premier alinéa du paragraphe 2 E du dispositif et en ajoutant un
second alinéa, la Cour indique que ce qu’elle dit au sujet de l'impossibilité
de concilier l'emploi d’armes nucléaires et le droit humanitaire est soumis
ou peut être soumis à des réserves. Le mot «généralement» limite la
portée de la conclusion en tant que telle et, selon le second alinéa:

«Au vu de l’état actuel du droit international, ainsi que des élé-
ments de fait dont elle dispose, la Cour ne peut cependant conciure
de façon définitive que la menace ou l’emploi d’armes nucléaires
serait licite ou illicite dans une circonstance extrême de légitime
défense dans laquelle la survie même d’un Etat serait en cause.»

Si l’on avait répondu à la question en disant simplement que le recours à
Parme nucléaire serait contraire aux règles du droit international appli-
cable dans les conflits armés, et spécialement aux principes et règles du
droit humanitaire, cela aurait signifié que le droit applicable dans les
conflits armés, et spécialement le droit humanitaire, Femporte sur le droit
naturel de légitime défense individuelle ou collective que chaque Etat
possède dans le cadre de l'égalité souveraine des Etats, droit qui est

84
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. IND. FLEISCHHAUER) 307

expressément garanti à l’article 51 de la Charte. En effet, si un Etat est
victime de la part d’un autre Etat d’une attaque massive qui menace son
existence même, il se peut que le recours à la menace ou à l’emploi
d’armes nucléaires au titre de la légitime défense individuelle (si l'Etat
attaqué est doté d’armes nucléaires) ou collective (si l'Etat attaqué ne
possède pas d’armes nucléaires mais est allié à un Etat qui en est doté)
soit pour l'Etat attaqué l’ultime et la seule solution possible en dehors de
la reddition. On se trouverait dans cette situation en particulier si l’at-
taque était menée au moyen d’armes nucléaires, bactériologiques ou chi-
miques. Certes, l’article 51 de la Charte qui consacre le droit de légitime
défense ne mentionne pas d’armes particulières (paragraphe 39 de l'avis).
Néanmoins en rejetant le recours à la menace ou à l’emploi d’armes
nucléaires en tant que possibilité légale en toute circonstance, on risque-
rait de rejeter la légitime défense elle-même alors que ce recours serait
l'ultime moyen disponible par lequel l'Etat attaqué pourrait exercer le
droit que lui confère l’article 51.

Une conclusion qui équivaudrait à un tel rejet n’aurait pas été, à mon
avis, un juste énoncé du droit; il n’y a pas en droit international de règle
selon laquelle l’un des principes antagoniques doit l'emporter sur l’autre.
Le fait que l’Etat auteur de l'attaque contreviendrait au droit internatio-
nal ne modifierait pas la situation. Le recours au Conseil de sécurité,
qu’exige l’article 51, n’apporte non plus aucune garantie immédiate et
efficace d’y remédier.

4. Il est vrai que les éléments restrictifs du paragraphe 2 E du dispositif
se présentent sous une forme hésitante, vague et incertaine. Le premier
alinéa du paragraphe 2 E n’explique pas ce que l’on doit entendre par
«généralement contraire aux règles du droit international applicable dans
les conflits armés» (les italiques sont de moi) et le second alinéa du para-
graphe 2 E évite de prendre position lorsqu'il dit:

«Au vu de Pétat actuel du droit international, ainsi que des élé-
ments de fait dont elle dispose, la Cour ne peut cependant conclure
de façon définitive que la menace ou l’emploi d’armes nucléaires
serait licite ou illicite dans une circonstance extrême de légitime
défense dans laquelle la survie même d’un Etat serait en cause.»

Le raisonnement qu’a suivi la Cour dans l’exposé des motifs qui l’ont
amenée à restreindre la portée de sa principale conclusion au para-
graphe 2 E n’est pas très clair non plus. Pour ce qui est du terme «géné-
ralement» au premier alinéa du paragraphe 2 E du dispositif, les expli-
cations de la Cour au paragraphe 95 se bornent à ceci:

«elle [la Cour] ne dispose pas des éléments suffisants pour pouvoir
conclure avec certitude que l’emploi d’armes nucléaires serait néces-
sairement contraire aux principes et règles du droit applicable dans
les conflits armés en toute circonstance».

On trouve au paragraphe 96 les motifs qui expliquent le second alinéa du
paragraphe 2 E du dispositif. Ils se réfèrent à l’article 51 de la Charte, à

85
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. IND. FLEISCHHAUER) 308

la pratique des Etats dénommée «politique de dissuasion» et aux enga-
gements qu'ils ont pris en vertu, notamment, des protocoles aux traités de
Tlatelolco et de Rarotonga, ainsi que des déclarations faites par eux dans
le cadre de la prorogation du traité sur la non-prolifération des armes
nucléaires (paragraphe 59 de l’avis). Les termes hésitants utilisés par la
Cour pour restreindre la portée du paragraphe 2 E du dispositif témoi-
gnent, selon moi, des difficultés juridiques et morales rencontrées dans le
domaine où la Cour a été entraînée par la question que lui a posée
Assemblée générale.

5. Néanmoins, en admettant la possibilité d’introduire des éléments
restrictifs aussi bien dans l’exposé des motifs de son avis qu’au para-
graphe 2 E du dispositif, la Cour m’a permis de voter en faveur de ce
paragraphe particulièrement important du dispositif. Elle aurait pu cepen-
dant et, selon moi, elle aurait dû aller plus loin. Mon opinion à cet égard
est la suivante:

Les principes et les règles de droit humanitaire et les autres principes de
droit applicables dans les conflits armés, comme le principe de neutralité,
d’une part, et le droit naturel de légitime défense, d’autre part — qui sont
en raison même de l’existence de l’arme nucléaire en complète opposition
— sont tous des principes et des règles de droit. Aucun de ces principes et
aucune de ces règles n’est au-dessus du droit, ils se situent sur un plan
d'égalité en droit et ils peuvent être modifiés par le droit. Ils sont justi-
ciables. Pourtant le droit international ne possède pas encore de norme,
conventionnelle ou coutumière, qui régisse la manière dont ces principes
peuvent être conciliés face à l’arme nucléaire. Comme je l’ai dit plus haut
(paragraphe 3 de la présente opinion), il n’y a pas de règle donnant la
primauté à l’un de ces principes ou à l’une de ces règles par rapport aux
autres. La politique internationale n’a pas encore donné naissance à un
système de sécurité collective assez parfait pour résoudre le dilemme de
façon rapide et efficace.

Dès lors que les principes et les règles antagoniques se situent sur un
plan d'égalité, il faut trouver entre eux, le cas échéant, le plus petit com-
mun dénominateur. Il en résulte donc que, même si l’emploi d’armes
nucléaires n’est guére conciliable avec le droit humanitaire applicable
dans les conflits armés et avec le principe de neutralité, leur utilisation
peut rester une possibilité légale dans une circonstance extrême de légi-
time défense individuelle ou collective où la menace ou l’emploi d’armes
nucléaires serait l’ultime recours contre une attaque menée au moyen
d’armes nucléaires, chimiques ou biologiques ou de toute autre manière
menaçant l’existence même de l'Etat attaqué.

On aboutit à la même conclusion si, en l'absence d’une règle conven-
tionnelle ou coutumière régissant la conciliation des principes et règles
antagoniques, on admet que la troisième catégorie de dispositions juridi-
ques que la Cour doit appliquer en vertu de l’article 38 de son Statut, à
savoir les principes généraux de droit reconnus par les nations civilisées,

86
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. IND. FLEISCHHAUER) 309

contient un principe selon lequel aucun système juridique ne peut exiger
de l’un de ses sujets qu’il accepte de succomber ou qu’il se suicide. Nom-
breux sont, selon moi, les arguments en faveur de l’applicabilité d’un tel
principe dans tous les systèmes juridiques modernes et donc aussi dans le
droit international.

Que l’on suive l’un ou l’autre de ces deux raisonnements, le résultat
auquel on aboutit, à savoir que le plus petit commun dénominateur est à
mon sens l’élément déterminant qui permet de résoudre l’opposition créée
par l’arme nucléaire entre le droit applicable dans les conflits armés et le
droit de légitime défense, trouve confirmation dans le fait que la politique
de dissuasion a joué un rôle important pendant toutes les années de
guerre froide dans la pratique étatique des Etats dotés d’armes nucléaires
aussi bien que dans la pratique des Etats qui n’en possédaient pas et qui
ont appuyé ou toléré cette politique. Même après la fin de la guerre
froide, on n’a pas complètement abandonné la politique de dissuasion, ne
serait-ce que pour maintenir un équilibre des forces entre les Etats déten-
teurs d’armes nucléaires et pour dissuader les Etats qui n’en possédaient
pas d'acquérir, de menacer d’employer ou d’employer des armes nu-
cléaires. Les Etats dotés d’armes nucléaires ont jugé nécessaire de main-
tenir après la guerre froide les réserves qu’ils avaient apportées aux enga-
gements pris par eux en vertu notamment des traités de Tlatelolco et de
Rarotonga (paragraphe 59 de l’avis) et d’assortir de réserves similaires les
déclarations faites par eux dans le cadre de la prorogation pour une durée
indéfinie du traité sur la non-prolifération des armes nucléaires. Ces
réserves sont tolérées par les parties intéressées non dotées d’armes
nucléaires et, dans le cas de la prorogation pour une durée indéfinie du
traité sur la non-prolifération, par le Conseil de sécurité. Certes, comme
la Cour elle-même l’a indiqué (Plateau continental de la mer du Nord,
arrêt, C.J. Recueil 1969, p. 44), tout acte habituel accompli ou toute
attitude prise pendant une période prolongée par un certain nombre
d'Etats ne constitue pas une pratique qui permette de déterminer l’état du
droit. Pour reprendre les termes de la Cour:

«Il existe nombre d’actes internationaux, dans le domaine du pro-
tocole par exemple, qui sont accomplis presque invariablement mais
sont motivés par de simples considérations de courtoisie, d’oppor-
tunité ou de tradition et non par le sentiment d’une obligation juri-
dique.» ({bid., p. 44, par. 77.)

Mais la pratique que constitue la politique de dissuasion est expressément
fondée sur le droit de légitime défense individuelle ou collective et il en va
de même des réserves portant sur les garanties de sécurité. Les Etats qui
appuient ou tolèrent cette politique et ces réserves en sont conscients. Le
Conseil de sécurité l’était également lorsqu'il a adopté sa résolution 984
(1995). En conséquence, la pratique que traduisent la politique de dissua-
sion, les réserves relatives aux garanties de sécurité et la tolérance mani-
festée à leur égard doit être considérée comme une pratique étatique au
sens juridique.

87
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. IND. FLEISCHHAUER) 310

6. Pour que le recours à l’arme nucléaire soit licite, il ne faut pas seu-
lement que la situation soit extrême, il faut aussi que soient remplies les
conditions auxquelles de façon générale l’exercice licite de la légitime
défense est subordonné. Parmi ces conditions figure, comme le dit l’avis
expressis verbis (par. 41), la condition de proportionnalité. La nécessité
de respecter le principe de proportionnalité ne doit pas à priori exclure le
recours aux armes nucléaires; ainsi que le précise l’avis «le principe de
proportionnalité ne peut pas, par lui-même, exclure le recours aux armes
nucléaires en légitime défense en toutes circonstances» (par. 42). La
marge permettant de considérer une menace ou un emploi d’armes
nucléaires comme éventuellement licite est donc extrêmement étroite.

L'état actuel du droit international ne permet pas de tracer une fron-
tière plus précise entre le recours licite et le recours illicite aux armes
nucléaires.

7. A long terme la réponse au conflit que l’invention de l’arme nucléaire
a engendré entre les valeurs les plus élevées et les besoins les plus fonda-
mentaux de la communauté des Etats ne peut résider qu’en une réduction
et un contrôle efficaces des armements nucléaires et en un meilleur sys-
tème de sécurité collective. C’est pour cette raison que j’ai appuyé le para-
graphe 2 F du dispositif de l’avis qui concerne l’existence d’une obliga-
tion générale s’imposant aux Etats de poursuivre de bonne foi et de
mener à terme des négociations conduisant au désarmement nucléaire
dans tous ses aspects, sous un contrôle international strict et efficace —
bien qu’à proprement parler cette constatation aille au-delà de la ques-
tion posée à la Cour.

(Signé) Carl-August FLEISCHHAUER.

88
